Exhibit 10.4 

 

Execution Version

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is entered into as of February 18,
2015, by and between Creative Realities, Inc., a Minnesota corporation (the
“Company”), those subsidiaries of the Company party hereto (collectively with
the Company, the “Obligors” and each, an “Obligor”), and Mill City Ventures III,
Ltd. (the “Secured Party”) under that certain Securities Purchase Agreement with
the Company dated of even date herewith (the “Purchase Agreement”). Capitalized
terms not otherwise defined in this Agreement shall have the meanings ascribed
to them in the Purchase Agreement.

 

NOW, THEREFORE, Obligors agree with Secured Party as follows:

 

1.          Definitions. All terms defined in the Uniform Commercial Code of the
State of Minnesota (the “UCC”) and used herein, unless otherwise defined herein,
shall have the same definitions herein as specified in the UCC.

 

2.         Security Interest. Each Obligor hereby grants Secured Party a
security interest in its accounts receivable, whether now owned or hereafter
acquired or arising, and all proceeds of such accounts receivable (collectively,
the “Collateral”).

 

3.         Obligations Secured. The security interest granted in this Agreement
shall secure all of the obligations of the Company under the Note offered and
sold pursuant to the Purchase Agreement, and all extensions, renewals or
modifications thereof.

 

4.          Authorization to File Financing Statements. Each Obligor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in such form and in such offices as the Secured Party reasonably determines
appropriate to perfect the security interests granted hereunder any initial
financing statements and amendments thereto (and continuations thereof) that (a)
indicate the Collateral as the accounts receivable of each Obligor, and (b)
contain any other information required by Article 9 of the UCC or its equivalent
in any foreign jurisdiction. Each Obligor agrees to furnish any such information
to Secured Party promptly upon request.

 

5.          Ownership. Each Obligor represents and warrants that it owns, and to
the extent that the Collateral is to be acquired after the date hereof will own,
the Collateral free from encumbrance. Each Obligor will defend the Collateral
against all claims of all persons at any time claiming the Collateral or any
interest in the Collateral, except Secured Party.

 

6.          Representations, Warranties and Covenants Concerning Collateral.
Each Obligor represents and warrants that no financing statement covering the
Collateral is on file in any public office. Each Obligor warrants that (a) its
exact legal name is as stated on the signature page of this Agreement, (b) it is
an organization of the type and organized in the jurisdiction set forth on the
signature page of this Agreement, and (c) its place(s) of business, its chief
executive office and its mailing address, are set forth on the signature page of
this Agreement. Each Obligor agrees that it will not change its name, any place
of business, any location of its collateral, its mailing address or its chief
executive office without giving at least 30 days prior written notice to Secured
Party. The Collateral is and will remain personal property. The Obligors shall
not change their type of organization, jurisdiction of organization or other
legal structure without the prior written consent of Secured Party. Each Obligor
hereby appoints Secured Party as its attorney-in-fact to do all acts and things
which Secured Party may deem necessary to perfect and to continue perfected the
security interest created hereby and to protect and to preserve the Collateral.

 



 

 

 

7.          Other Actions as to any and all Collateral. Each Obligor further
agrees to take any other action reasonably requested by Secured Party to ensure
the attachment, perfection and priority of, and the ability of Secured Party to
enforce, Secured Party’s security interest in any and all of the Collateral.

 

8.          No Sale or Transfer. No Obligor may sell or transfer the Collateral
except in the ordinary course of business prior to the occurrence of a Default.
A sale or transfer in the ordinary course of business does not include a sale or
transfer in partial or total satisfaction of a debt, or in bulk.

 

9.          Inspection and Taxes. Each Obligor will at all reasonable times
during normal business hours allow Secured Party and its agents, employees,
attorneys or accountants to examine, inspect and make extracts from such
Obligor’s books and other records. Obligors will pay when due all taxes and
assessments on the Collateral.

 

10.          Costs. The Company agrees to pay all reasonable out-of-pocket fees,
costs and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements pursuant to the UCC or
similar laws, continuation statements, partial releases and/or termination
statements related thereto or any expenses of any searches reasonably required
by the Secured Party. If an Obligor fails to perform any of its duties
hereunder, Secured Party may, but shall not be required to, do so on any
Obligor’s behalf. If an Obligor defaults under this Security Agreement, each
Obligor will pay the costs, including the reasonable actual attorneys’ fees, of
Secured Party incurred in enforcing this Agreement. Any amounts expended by
Secured Party in performing an Obligor’s duties or enforcing this Security
Agreement shall be payable by the Obligors to Secured Party on demand and shall
bear interest at the rate applicable from time to time under the Note held by
Secured Party. Any liability arising under this Section 10 will be joint and
several among the Obligors.

 

11.          Default. Obligors will each be in default under this Security
Agreement upon the happening of any of the following events (each a “Default”):
(a) an Obligor’s failure to perform when due any of the obligations hereunder
required to be performed by it (after giving effect to any applicable cure
period); (b) the occurrence of any “Event of Default” as defined in the Note; or
(c) any representation or warranty made by an Obligor herein is false or
misleading in any material respect.

 

12.          Remedies. This Agreement and Secured Party’s rights under this
Agreement or under applicable law may be enforced by Secured Party, at its
discretion, against any one or more of the parties referred to above which are
encompassed within the term Obligor, without any need to bring any enforcement
action against the other parties who are encompassed within the term Obligor. At
any time during the continuance of a Default, Secured Party may declare any or
all monetary obligations under the Note due and payable, and shall have the
remedies of Secured Party under the Uniform Commercial Code. Secured Party may
take possession of the Collateral with or without judicial process. Secured
Party may require any Obligor to assemble the Collateral and make it available
to Secured Party. Secured Party will give the Obligors reasonable notice of the
time that any intended sale or disposition of the Collateral is to be made. The
requirements of reasonable notice shall be met if the notice is mailed, postage
prepaid, to any Obligor at least 20 calendar days before the time of the sale or
disposition.

 



2

 

 

13.          No Waivers. No waiver by Secured Party of any Default shall operate
as a waiver of any other Default or of the same Default on a future occasion.
The acceptance of this Security Agreement will not waive or impair any other
security that Secured Party may have or hereafter acquire for the obligations
secured hereunder, nor will the taking of any additional security waive or
impair the rights granted in this Security Agreement. Secured Party may resort
to any security it may have in any order it deems proper, and may apply any
payments made on any part of the obligations secured hereunder to any part of
such obligations, despite any directions of an Obligor to the contrary. No delay
or omission of the Secured Party to exercise, and no course of dealing with
respect to, any right, power or remedy accruing upon the occurrence and during
the continuance of any Default as aforesaid shall impair any such right, power
or remedy or shall be construed to be a waiver of any such Default or an
acquiescence therein.

 

14.          Governing Law; Binding Effect. This Security Agreement shall be
governed by the laws of the State of New York without regard to its
conflicts-of-law principles, and shall inure to the benefit of, and bind,
Secured Party and each Obligor and their respective successors and assigns. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Security
Agreement (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in Hennepin
County, Minnesota. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Hennepin County,
Minnesota, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Security Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any other manner permitted by law. No provision of
this Security Agreement shall be amended, modified or waived other than by a
written instrument that refers to this Security Agreement and is signed on
behalf of Secured Party.

 

15.          Termination. This Agreement shall terminate upon the indefeasible
satisfaction and payment of all obligations owed to Secured Party by each
Obligor, but shall automatically be reinstated with no further action by any
party hereto, in the event any such payment is or is ordered to be returned by
Secured Party for any reason whatsoever, including without limitation the
insolvency, bankruptcy or reorganization of any Obligor, and each Obligor shall
sign and deliver to the Secured Party all documents, and shall do such other
acts and things, as may be necessary to reinstate and perfect the Secured
Party's security interest.

 



3

 

 

16.          Consent to Jurisdiction. AT THE OPTION OF SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL OR STATE COURT SITTING IN NEW YORK, NEW
YORK, OR IN ANY OTHER JURISDICTION WHERE THE COLLATERAL IS LOCATED; AND EACH
PARTY CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY PARTY
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
AGREEMENT, SECURED PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.

 

*  *  *  *  *  * *

 



4

 

 

 

In witness whereof, the undersigned parties have set their hands to this
Security Agreement to be effective as of the date first set forth above.

 

CREATIVE REALITIES, INC.       By: /s/ John Walpuck     John Walpuck     Chief
Financial Officer         BROADCAST INTERNATIONAL, INC.       By: /s/ John
Walpuck     John Walpuck     Chief Financial Officer         CREATIVE REALITIES,
LLC       By: /s/ John Walpuck     John Walpuck       Chief Financial Officer  
      WIRELESS RONIN TECHNOLOGIES CANADA, INC.       By: /s/ John Walpuck      
John Walpuck       Chief Financial Officer  

 

OBLIGOR INFORMATION:

 

Obligor Jurisdiction of Organization; Type of Organization Address Creative
Realities, Inc. Minnesota (corporation) 55 Broadway, 9th Floor New York, New
York 10006 Broadcast International, Inc. Utah (corporation) 6952 S. High Tech
Drive Suite C, Salt Lake City, Utah 84047 Creative Realities, LLC Delaware
(limited liability company) 55 Broadway, 9th Floor New York, New York 10006
Wireless Ronin Technologies Canada, Inc. Canada (corporation) 4510 Rhodes Drive,
Suite 800, Windsor, Ontario

 

 

5



 

 

